DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant's arguments filed 9/17/2021 have been fully considered but they are not persuasive. 
Applicant’s argument – (pages 5-6) Applicant argue the lack of teaching of the newly amended claim language for claim 3, and claims 16 and 18 claim similar limitations. Applicant argued figure 17 of Muraoka  have multiple reference images display with different feature points are display which is not what is claimed. Please look at Remarks for further detail.
Examiner’s response – Examiner point to Muraoka et al (2013/0156267) to teach the newly amendment of claims claim 3, and claims 16 and 18 claim similar limitations.
	Muraoka et al teach in 0010 and 0027 where each medical image is processed for feature points, where further analysis such as correlation is carry out between the medical images feature points. 
Muraoka et al teaches in figure 19 where display of one image including extracted feature points from each respective images overlaid each other over time period such as time change of the diaphragm position, waveforms 345c showing the time changes of the rib cage widths, the waveforms 345b and 345c serving as the indexes indicating the motion of the entire lung field; and waveforms 345d to 345f showing the time changes of the signal values indicating the respective ventilation volumes of the upper lung field, the middle lung field and the lower lung field. This address dependent claims as well. Please read the Office Action below for more detail. 


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –


 (a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim 3-5, 11-14, 16 and 18 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Muraoka et al (2013/0156267).
Claim 3:
Muraoka et al teaches the following subject matter of an image display apparatus (figure 1) comprising:
an image obtainer that obtains a plurality of medical images of a same target region taken through serial radiography along a time axis (0057 teaches series of images obtained by successive imaging/dynamic images; figure 2 and 0065 teaches radiographer operate to capture medical images; figure 7 teaches images of lungs, which is view as medical imaging along time axis t0-t6); 
a hardware processor that extracts feature points from each of the respective medical images obtained by the image obtainer (figure 1 teaches hardware and image obtainer and 0070 teaches CPU/processor; figure 8 and 0114 teaches feature points of lung and diaphragm regions; 0010 teach an analysis unit which extracts a subject region from each of the plurality of generated image frames, which divides the extracted subject region into a plurality of regions, and which analyzes the divided regions correlated among the plurality of image frames, thereby calculating a predetermined feature quantity indicating motions of the divided regions; 0027 teach an analysis unit which extracts a subject region from each of a plurality of image frames showing movement of a subject, which divides the extracted subject region into a plurality of regions, and which analyzes the divided regions correlated among the plurality of image frames, thereby calculating a predetermined feature quantity indicating motions of the divided regions), and
lays the extracted feature points from each of the respective medical images together onto one selected medical image that is selected from among the medical images, thereby generating a display image (figure 17 and 0175 teaches still images that are analyzed where overlaid of respective sub-region processed of values/feature points above the reference image with display; 0027 teaches extract feature of subject region of each of the plurality image is further correlated with each other, such correlation is view as respective medical images together; figure 19 and 0183 teaches one image 345a with extracted feature point each respective medical images data together such as diaphragm position 345b, rib cage width 345c, motion of entire lung field, volume of upper lung field) including the one selected medical images and the extracted feature points from each of the respective medical images (figure 11 and 0124 teach selected D1 image with resting expiratory feature point (A1) to respective feature points (A11 and A2) of medical image D2; figure 12 teach selected D3 image with max expiratory feature point A3 to respective feature points A31 and A4 of medical image D4; figure 19 and 0183 display one image where all the extracted feature point data are combine together and display); and
a display that displays the display image generated by the hardware processor (figure 17 show display of images generated; figure 19).



Claim 4:
Muraoka et al further teaches:
The image display apparatus according to claim 3, wherein
the feature points extracted by the hardware processor are diaphragm lines indicating positions of a diaphragm that moves up and down with breathing (figure 8 teaches feature points such as P1 and P2 along diaphragm lines; figure 11 teaches same tracking over resting expiratory and resting inspiratory which is breathing), and
the hardware processor lays, on the selected medical image, at least among the diaphragm lines (i) a diaphragm line indicating a highest position of the diaphragm (figure 11 points A2 and A11; figure 12 A4 andA31), (ii) diaphragm line indicating a lowest position of the diaphragm (figure 11 point A1; figure 12 point A3), and (iii) a diaphragm line indicating a position of the diaphragm in the selected medical image, thereby generating the display image (figure 17 and 18 display generated position with overlaid).

Claim 5:
Muraoka et al further teaches:
The image display apparatus according to claim 3, wherein the display image includes information on the feature points as well as the feature points, and the display displays the display image including the information on the feature points (figure 18 and 0172 teaches sub-regions/feature points with information such as waveform 341d, change in signal values, ventilation volumes in there sub-regions).



Claim 11:
Muraoka et al further teaches:
The image display apparatus according to claim 3, wherein 
the hardware processor generates the display image based on (abstract teaches system with display unit), among the medical images obtained by the image obtainer (figure 1 teaches image obtainer with radiation irradiation), a series being a sequence of medical images as one unit (Figure 7 and 0057 teaches series of images obtained by successive imaging/dynamic images).

Claim 12:
Muraoka et al further teaches:
The image display apparatus according to claim 3, wherein
the target region is a human lung field including a diaphragm (figure 8 and 0114 teaches imaging with lung apexes and diaphragm), and
the hardware processor generates the display image based on, among the medical images obtained by the image obtainer, medical images corresponding to at least one human respiration period including an inhalation period and an exhalation period as one unit (figure 7 and 0111 teaches medical images with expiratory period and inspiratory period).

Claim 13:
Muraoka et al further teaches:
The image display apparatus according to claim 3, wherein 
the hardware processor determines whether or not the medical images obtained by the image obtainer include medical images of a dynamic image of the target region that has cyclical movement, the dynamic image being taken through serial radiography along the time axis (0009 teaches performs dynamic imaging to generate plurality of successive image frames, where successive images are view as serial image along time axis; figure 2 and 0065 teaches radiographer operate to capture medical images), and
generates the display image based on the medical images that are included in the medical images obtained by the image obtainer and are determined to be the dynamic image (figure 17 teaches display of medical images that are obtained and process; above teaches dynamic images).

Claim 14:
Muraoka et al further teaches:
The image display apparatus according to claim 3, wherein 
the hardware processor generates the display image based on processed medical images that are the medical images obtained by the image obtainer and processed (figure 17 teaches display of medical images that are obtained and process).

Claim 16:
Muraoka et al teaches the following image display method (figure 20 teaches flowchart/method) comprising:
obtaining a plurality of medical images of a same target region taken through serial radiography along a time axis (0057 teaches series of images obtained by successive imaging/dynamic images; figure 2 and 0065 teaches radiographer operate to capture medical images; figure 7 teaches images of lungs, which is view as medical imaging along time axis);
extracting feature points from each of the respective obtained medical images (figure 1 teaches hardware and image obtainer and 0070 teaches CPU/processor; figure 8 and 0114 teaches feature points of lung and diaphragm regions; 0010 teach an analysis unit which extracts a subject region from each of the plurality of generated image frames, which divides the extracted subject region into a plurality of regions, and which analyzes the divided regions correlated among the plurality of image frames, thereby calculating a predetermined feature quantity indicating motions of the divided regions; 0027 teach an analysis unit which extracts a subject region from each of a plurality of image frames showing movement of a subject, which divides the extracted subject region into a plurality of regions, and which analyzes the divided regions correlated among the plurality of image frames, thereby calculating a predetermined feature quantity indicating motions of the divided regions); 
laying the extracted feature points from each of the respective medical images together onto one selected medical image that is selected from among the medical images, thereby generating a display image (figure 17 and 0175 teaches still images that are analyzed where overlaid of respective sub-region processed of values/feature points above the reference image with display; 0027 teaches extract feature of subject region of each of the plurality image is further correlated with each other, such correlation is view as respective medical images together; figure 19 and 0183 teaches one image 345a with extracted feature point each respective medical images data together such as diaphragm position 345b, rib cage width 345c, motion of entire lung field, volume of upper lung field) including the one selected medical images and the extracted feature points from each of the respective medical images (figure 11 and 0124 teach selected D1 image with resting expiratory feature point (A1) to respective feature points (A11 and A2) of medical image D2; figure 12 teach selected D3 image with max expiratory feature point A3 to respective feature points A31 and A4 of medical image D4; figure 19 and 0183 display one image where all the extracted feature point data are combine together and display); and 
displaying the generated display image (figure 17 show display of images generated; figure 19).

Claim 18:
Muraoka et al teaches the following a non-transitory computer-readable storage medium (claim 11 teaches non-transitory) storing an image display program to cause a computer of an image display apparatus to:
obtain a plurality of medical images of a same target region taken through serial radiography along a time axis (0057 teaches series of images obtained by successive imaging/dynamic images; figure 2 and 0065 teaches radiographer operate to capture medical images; figure 7 teaches images of lungs, which is view as medical imaging along time axis);
extract feature points from each of the respective obtained medical images (figure 1 teaches hardware and image obtainer and 0070 teaches CPU/processor; figure 8 and 0114 teaches feature points of lung and diaphragm regions; 0010 teach an analysis unit which extracts a subject region from each of the plurality of generated image frames, which divides the extracted subject region into a plurality of regions, and which analyzes the divided regions correlated among the plurality of image frames, thereby calculating a predetermined feature quantity indicating motions of the divided regions; 0027 teach an analysis unit which extracts a subject region from each of a plurality of image frames showing movement of a subject, which divides the extracted subject region into a plurality of regions, and which analyzes the divided regions correlated among the plurality of image frames, thereby calculating a predetermined feature quantity indicating motions of the divided regions); 
lay the extracted feature points from each of the respective medical images together onto one selected medical image that is selected from among the medical images, thereby generating a display image (figure 17 and 0175 teaches still images that are analyzed where overlaid of respective sub-region processed of values/feature points above the reference image with display; 0027 teaches extract feature of subject region of each of the plurality image is further correlated with each other, such correlation is view as respective medical images together; figure 19 and 0183 teaches one image 345a with extracted feature point each respective medical images data together such as diaphragm position 345b, rib cage width 345c, motion of entire lung field, volume of upper lung field) including the one selected medical images and the extracted feature points from each of the respective medical images (figure 11 and 0124 teach selected D1 image with resting expiratory feature point (A1) to respective feature points (A11 and A2) of medical image D2; figure 12 teach selected D3 image with max expiratory feature point A3 to respective feature points A31 and A4 of medical image D4; figure 19 and 0183 display one image where all the extracted feature point data are combine together and display); and 
display the generated display image (figure 17 show display of images generated; figure 19).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the 

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Muraoka et al (US 2013/0156267) in view of William R. et al (US 2013/0191154).
Claim 6:
Muraoka et al teaches the following:
The image display apparatus according to claim 4, further comprising an input unit that detects and receives an input operation on the display image displayed by the display, wherein
the hardware processor identifies a location of the input operation detected and received by the input unit, and identifies a medical image having a diaphragm line closest to the location of the input operation among the diaphragm lines (figure 11 and 0124-0126 teaches identifies location such as A1, A2 and A11 along diaphragm, where these are medical images).
Muraoka et al do not teach the following which is taught by William R. et al:
by replacing the display image with the identified medical image, the display displays the medical image identified by the hardware processor (0104 teaches replacing identified image with database match medical image; 0081 teaches anatomy of interest include lung as well).
Muraoka et al and William R. et al are both in the field of image analysis, especially with image matching in regard to medial image, such that combine outcome is predictable. 
It would have been obvious to one skill in the art at the time of the invention to modify Muraoka et al by William R. et al regarding replacing display image such would activate the appropriate layer for function such as enabling graphical positioning and representation of surgical procedure as disclosed by William R. et al in 0104.




Conclusion
THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TSUNG YIN TSAI whose telephone number is (571)270-1671.  The examiner can normally be reached on 5:30am - 3:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Claire X. Wang can be reached on (571)270-1051.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available 






/TSUNG YIN TSAI/Primary Examiner, Art Unit 2663